Citation Nr: 0627033	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to an increased evaluation for the service-
connected chalazion of the left eye, postoperative, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for a claimed right eye 
disorder, to include as secondary to the service-connected 
chalazion of the left eye, postoperative.

4.  Entitlement to service connection for claimed headaches.  

5.  Entitlement to service connection for a claimed heart 
disorder.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
November 2004 and February 2005.  

All issues on appeal except for the claim of service 
connection for a bilateral hearing loss are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran did not manifest complaints or finding 
referable to a hearing loss in service or for many years 
thereafter.  

2.  The currently demonstrated bilateral hearing loss is not 
shown to be due to any event or incident of the veteran's 
period of service during World War II.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral hearing 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons discussed hereinbelow, the Board has determined 
that a VA examination addressing the veteran's claimed 
bilateral hearing loss is not "necessary" in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit any 
available medical reports to the RO, and the Board finds that 
this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, as indicated, the noted VCAA letter was issued prior to 
the appealed rating decision.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC (speech 
recognition) test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

In the present case, the s service medical records are 
entirely negative for any complaints or findings referable to 
a bilateral hearing loss.  His September 1945 separation 
examination report contains whispered voice testing results 
of 15/15, bilaterally.  

The Board also notes that, during service, the veteran's 
military occupational specialty was working as a carpenter.  
His service medical records do not indicate any combat-
related citations, such as the Purple Heart Medal and the 
Combat Infantryman Badge.  

Following service, a May 1973 VA treatment record contains a 
notation of "[h]earing normal," although he was treated for 
an infected left ear in the same month.  A February 1976 
audiological evaluation revealed bilateral speech 
discrimination scores of 88 percent, reflecting a hearing 
loss disability under 38 C.F.R. § 3.385 (although the pure 
tone threshold testing did not suggest a bilateral hearing 
loss disability for VA purposes).  

Subsequently, the VA and private medical records show 
continuing treatment for hearing loss, but none of the 
evidence suggests that his current disorder was etiologically 
related to service.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran given the absence of credible 
statements by the veteran identifying hearing problems in 
service or shortly thereafter.  

This is particularly evident in view of the fact that there 
was a lapse of over 30 years between the veteran's separation 
from service and his first treatment for bilateral hearing 
loss.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Accordingly, the Board finds that an etiology opinion is not 
"necessary" in the present case.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
June 2006 videoconference hearing testimony indicating that 
he experience noise exposure in service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a bilateral hearing loss is denied.  



REMAND

In June 2006, the veteran underwent a videoconference 
hearing, during which he mentioned current treatment for 
several disorders addressed on appeal.  He noted current 
treatment for his eyes at the Stokes Regional Eye Center and 
the VA Medical Center (VAMC) in Florence, South Carolina.  

He also described current treatment for his headaches and 
heart disorders, although he did not specify the location of 
that treatment.  Efforts will need to be made to obtain 
records of all such treatment, particularly as the recent VA 
medical records contained in the claims file are from the 
Columbia VAMC.  

At present, the RO has assigned a 10 percent evaluation for 
the veteran's left eye disorder under 38 C.F.R. § 4.84a, 
Diagnostic Code 6018, which allows for a maximum evaluation 
of 10 percent.  The veteran should thus be examined to 
determine whether his service-connected disorder is 
productive of additional symptomatology that would warrant 
consideration for a higher evaluation, such as loss of 
central visual acuity, impairment of field vision, or 
impairment of muscle function.  

The Board also notes that, during service, the veteran was 
treated for a right eye sty in September 1943 and for 
headaches in February 1943.  Consequently, he should be 
examined to determine if his claimed right eye and headache 
disorders are etiologically related to service.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2006), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary releases 
and address information, all records of 
private medical treatment which are not 
currently associated with the veteran's 
claims file should be requested, as well 
as any medical records from the Florence 
VAMC.  All records secured by the RO must 
be included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and extent of his service-connected 
chalazion of the left eye and the likely 
etiology, nature and extent of his 
claimed right eye disorder and headaches.  
The RO may determine that separate 
examinations are needed for the claimed 
disorders; the Board leaves this matter 
up to the RO's discretion.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

As to the chalazion of the left eye, the 
examiner should note whether this 
disorder, in and of itself, results in 
loss of central visual acuity, impairment 
of field vision, or impairment of muscle 
function.  If so, the extent of such 
impairment should be noted.  If not, the 
examiner should so state.  

As to the claimed right eye disorder, the 
examiner should first state whether a 
current and chronic disorder other than 
developmental loss of visual acuity is 
present.  The examiner should also note 
whether a current diagnosis of chronic 
headaches is warranted.  For each 
diagnosis, the examiner should state 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.  Also, 
for the right eye disorder, the examiner 
should state whether it is at least as 
likely as not that such disorder was 
caused or permanently worsened by the 
service-connected chalazion of the left 
eye.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

5.  After completion of the requested 
development to the extent possible, the 
claims should be readjudicated.  If the 
determination of one or more claim 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


